Citation Nr: 1518380	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-21 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Whether new and material evidence has been received to reopen a claim for service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel






INTRODUCTION

The Veteran served on active duty from April 7, 1987 to June 12, 1987.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1. The RO denied service connection for a respiratory disorder in March 1988; the Veteran submitted a notice of disagreement but did not perfect his appeal.

2. Since the March 1988 rating decision, the Veteran has not submitted new and material evidence in support of his claim for service connection for a respiratory disorder.


CONCLUSIONS OF LAW

1. The March 1988 rating decision that denied service connection a respiratory disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2014).
 
2. New and material evidence pertaining to the claim for service connection for a respiratory disorder has not been received since the March 1988 rating decision and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim.

Prior to the initial adjudication of the Veteran's claim decided herein, a letter dated September 2010 fully satisfied the duty to notify provisions as to the request to reopen the claim for service connection for a respiratory disorder.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; see also Dingess/Hartman, 19 Vet. App. 473.

This letter defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for a respiratory disorder and noted the evidence needed to substantiate the underlying claim.  The letter satisfied the notice requirements as defined in Kent, 20 Vet. App. 1.

The Board also concludes VA's duty to assist has been satisfied.  The evidence of record includes the service treatment records, private treatment records, and a VA medical opinion.  The Veteran has not identified any pertinent, outstanding records which must be obtained nor has he completed any authorization form to allow VA to obtain any such records.  See 38 C.F.R. § 3.159(c)(1).  The Board recognizes that the Veteran was afforded a VA examination in December 2010 that renders an opinion that is inadequate for rating purposes.  However, the Board finds that another VA examination is not required as the claim for service connection for a respiratory disorder is not being reopened.  See 38 C.F.R. § 3.159(c)(4)(iii).  The Court addressed this precise issue in Woehlaert v. Nicholson, and held "that once the Board decided that the appellant's claim could not be reopened, the Secretary's conditional duty to provide the appellant with a new medical examination was extinguished.  We further hold that the adequacy of the Secretary's new medical examinations became moot, because a readjudication of the merits of the appellant's claim was barred by statute."  Woehlaert, 21 Vet.App. 456, 464 (2007) citing Barnett v. Brown, 83 F.3d 1380 (Fed.Cir.1996), Butler v. Brown, 9 Vet.App. 167 (1996), and Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed.Cir.2003) (holding that "in the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion").  As in Woehlaert, the present case is distinguishable from Barr v. Nicholson, 21 Vet.App. 303, 311 (2007), which held that VA was required to provide a new examination as remedy for an inadequate examination.  As explained by the Court in Woehlaert, 

In Barr, the Secretary's duty to provide the claimant with a medical examination was not contingent upon his presentation of new and material evidence, and the merits of his claim was not subject to a jurisdictional bar.  In those circumstances, we held that 'once the Secretary undertakes the effort to provide an examination when developing a service-connection, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.'  Id., 21 Vet.App. at 311.  However, in this case, any development of the merits of the appellant's claim was subject to a jurisdictional bar, the one applicable to the readjudication of final VA decisions.  And unless that bar was properly removed, the Secretary had no obligation to develop-and the Board could not consider-the merits of his claim. 

Woehlaert v. Nicholson, 21 Vet.App. 456, 464.

Here, the jurisdictional bar applicable to readjudication of the March 1988 final VA decision has not been properly removed and thus, VA has no obligation to develop the claim and the Board cannot, and does not, consider the merits of the claim.  The Veteran is not prejudiced by the inadequacy of the December 2010 VA opinion as the Board does not reach the merits of the claim in the present case. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected.

II. New and Material

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The U. S. Court of Appeals for Veteran's Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In March 1988, the RO denied entitlement to service connection for a respiratory disorder, finding that the condition was not incurred during or aggravated during his brief period of active service.  The Veteran submitted a timely notice of disagreement and a statement of the case was issued.  The Veteran did not submit a substantive appeal to perfect his claim.  No further communication regarding his claim of entitlement to service connection for a respiratory disorder was received until September 2010, when VA received his petition to reopen his claim.  Therefore, the RO's March 1988 denial of the claim is final and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

At the time of the March 1988 rating decision, which denied service connection for asthma/reactive airway disease, the Veteran had submitted service treatment records and argument alleging that his respiratory condition manifested during service after being exposed to a gas chamber during training.  Since that time, the Veteran has submitted private treatment records from G.S.C. showing treatment for asthma and a personal statement alleging that his condition started during service after being exposed to a gas chamber.  Also of record is a December 2010 negative VA opinion.  

The private treatment records from G.S.C. are not new because they are duplicative of the evidence of record at the time of the March 1988 rating decision.  Simply, the records show a diagnosis and treatment of a respiratory disorder, asthma.  The records do not indicate that the condition is related to service.  The Veteran's August 2010 statement alleges that he went through the gas chamber which caused his asthma and eventual discharge from service.  Again, this argument was raised at the time of the March 1988 rating decision and as such, it is not "new" evidence.  

Finally, the December 2010 VA opinion is not considered since the opinion is not adequate for rating purposes.  Even if the Board were to consider the opinion, it does not raise a reasonable possibility of substantiating the claim.

Based on the foregoing, the newly submitted evidence is cumulative of the evidence of record at the time of the March 1988 rating decision, and thus, cannot be considered both new and material to the Veteran's claim.  It does not raise a reasonable possibility of substantiating the claim.  Since new and material evidence has not been received, the request to reopen the claim of service connection for a respiratory disorder must be denied. 


ORDER

New and material evidence has not been received regarding the claim of entitlement to service connection for a respiratory disorder and the claim is not reopened for adjudication on the merits.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


